DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 2, 5, 6, and 8 – 23 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 03/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/10/2021 is withdrawn.  Claim 23, directed to a method of delivery of endovascular prosthesis is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 5, 6, 8 – 23 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Betsy Derwinski on 05/21/2021.

The application has been amended as follows: 
1. (Currently Amended) A handle assembly for a prosthesis delivery device, the handle assembly comprising: 
a proximal gripping portion, 
a stationary gripping portion, 
at least one rail extending distally from the proximal gripping portion, 
wherein the at least one rail extends through at least a portion of the stationary gripping portion, 
wherein the proximal gripping portion is distally moveable along a longitudinal axis towards the stationary gripping portion from a first pre-deployment position to a second position, 
wherein the at least one rail extends proximally from the stationary gripping portion when the proximal gripping portion is in a first pre-deployment position, and 
;
wherein the at least one rail comprises a first rail, a second rail, and a third rail, and
wherein the at least one of the first, second, third rails further comprises at least one predetermined breaking point and wherein the predetermined breaking point comprises at least one of a weakened portion of the at least one of the first, second, third rails and a separable joint.

3. (Cancelled).

4. (Cancelled).

5. (Currently Amended) The handle assembly of claim 1

6. (Currently Amended) The handle assembly of claim 1, wherein a width of the third rail is greater than a width of the first rail and a width of the second rail.

7. (Cancelled).

the at least one of the first, second, third rails operatively couples the stationary gripping portion to the proximal gripping portion.

9. (Currently Amended) The handle assembly of claim 1, wherein the at least one of the first, second, third rails is configured to prevent independent axial rotation of the proximal gripping portion about the longitudinal axis relative to the stationary gripping portion.

10. (Currently Amended) The handle assembly of claim 1, further comprising at least one trigger wire release mechanism disposed about the at least one of the first, second, third rails at a location distal to the stationary gripping portion.

11. (Currently Amended) The handle assembly of claim 10, wherein the at least one trigger wire release mechanism is longitudinally moveable along the at least one of the first, second, third rails when the proximal gripping portion is in the second position.

13. (Currently Amended) The handle assembly of claim 10, wherein the at least one trigger wire release mechanism is distally slidable about an outer surface of the at least one of the first, second, third rails.

the at least one of the first, second, third rails.

15. (Currently Amended) The handle assembly of claim 14, wherein movement of the second trigger wire release mechanism is prevented until the first trigger wire release mechanism is moved distally along the at least one of the first, second, third rails.

16. (Currently Amended) A delivery system for delivering a prosthesis, the delivery system comprising: 
an inner cannula having a proximal end and a distal end, wherein a prosthesis is releasably coupled to the proximal end of the inner cannula and a handle assembly is disposed about the distal end of the inner cannula, the handle assembly comprising: 
a proximal gripping portion and a stationary gripping portion and at least one rail extending distally from the proximal gripping portion, 
wherein the proximal gripping portion is longitudinally moveable towards the stationary gripping portion from a first pre-deployment position to a second position, 
wherein the at least one rail extends proximally from the stationary gripping portion when the proximal gripping portion is in a first pre-deployment position and 

a sheath coupled to and extending proximally from the proximal gripping portion, wherein the sheath is disposed about the prosthesis when the proximal gripping portion is in the first pre-deployment position and wherein the sheath is retracted to expose at least a portion of the stent graft when the proximal gripping portion is in the second position;
wherein the at least one rail comprises a first rail, a second rail, and a third rail, and
wherein the at least one of the first, second, third rails further comprises at least one predetermined breaking point and wherein the predetermined breaking point comprises at least one of a weakened portion of the at least one of the first, second, third rails and a separable joint.

17. (Currently Amended) The delivery system of claim 16, wherein the at least one of the first, second, third rails is configured to prevent independent axial rotation of the handle assembly about the longitudinal axis relative to the prosthesis at the proximal end of the delivery device.

18. (Currently Amended) The delivery system of claim 16, wherein the at least one of the first, second, third rails is configured to prevent accumulation of torque along the inner cannula between the handle assembly and a nose cone dilator.

19. (Currently Amended) The delivery system of claim 16, further comprising at least one trigger wire release mechanism disposed about the at least one of the first, second, third rails at a location distal to the stationary gripping portion.

20. (Currently Amended) The delivery system of claim 19, wherein the at least one trigger wire release mechanism is longitudinally moveable along the at least one of the first, second, third rails when the proximal gripping portion is in the second position.

21. (Currently Amended) The delivery system of claim 20, wherein longitudinal movement of the at least one trigger wire release mechanism is substantially prevented when the proximal gripping portion is in the first pre-deployment position.

22. (Currently Amended) The delivery system of claim 19, wherein the at least one trigger wire release mechanism further comprises a second trigger wire release mechanism and wherein the at least one trigger wire release mechanism and the second trigger wire release mechanism are sequentially moveable along the at least one of the first, second, third rails, and wherein movement of the second trigger wire release mechanism is prevented until the first trigger wire release mechanism is moved distally along the at least one of the first, second, third rails.


providing a delivery device having a proximal end and a distal end, wherein a prosthesis is releasably coupled to the proximal end of a inner cannula and a handle assembly is disposed about a distal end of the inner cannula, the handle assembly comprising: 
a proximal gripping portion and a stationary gripping portion and at least one rail extending distally from the proximal gripping portion, wherein the proximal gripping portion is longitudinally moveable towards the stationary gripping portion from a first pre-deployment position to a second position, wherein the at least one rail extends proximally from the stationary gripping portion when the proximal gripping portion is in a first pre-deployment position and wherein the at least one rail extends distally from the stationary gripping portion when the proximal gripping portion is in a second position and wherein at least one trigger wire release mechanism is disposed upon the at least one rail, 
moving the proximal gripping portion from the first pre-deployment position to the second position to retract a sheath coupled to the proximal gripping portion and expose at least a portion of the prosthesis; 
moving a trigger wire release mechanism distally upon the at least one rail to retract and release at least one trigger wire from the prosthesis;
wherein the at least one rail comprises a first rail, a second rail, and a third rail, and
wherein the at least one of the first, second, third rails further comprises at least one predetermined breaking point and wherein the predetermined breaking point comprises at least one of a weakened portion of the at least one of the first, second, third rails and a separable joint.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a prosthesis delivery system comprising a proximal gripping portion, a stationary gripping portion, and three rails extending through a portion of the stationary grip, wherein the three rails extend proximally from the stationary grip when the proximal gripping portion is in a first pre-deployment position, and extends distally from the stationary gripping portion when the proximal gripping portion is in a second position; the device further comprising a predetermined breaking point comprising a weakened portion on one of the first, second, third rails.
The closest piece of prior art, Nabulsi (US 20130131774 A1), teaches a proximal gripping portion (releasable housing 40), a stationary (relatively) gripping portion (fixed portion 22), and a two rail system (second part 20 of handle, which is split into two sections) and further teaches wherein the rails extend proximally from the stationary grip when the proximal gripping portion is in a first pre-deployment position, and extends distally from the stationary gripping portion when the proximal gripping portion is in a second position. However, Nabulsi fails to disclose or make obvious a third rail. It would not have been obvious to one of ordinary skill in the art to modify the handle of Nabulsi 
The second closest piece of prior art, Connors (US 20140046123 A1), teaches a proximal gripping portion (outer member 1386) (Fig. 65), a stationary gripping portion (housing 1291) (Fig. 65), and three rails (sheath 1303 – which is formed of four sections – see Fig. 73) and further teaches wherein the rails extend proximally from the stationary grip when the proximal gripping portion is in a first pre-deployment position, and extends distally from the stationary gripping portion when the proximal gripping portion is in a second position. However, Connors fails to disclose wherein the rails includes a predetermined breaking point comprising a weakened portion. Furthermore, it would not have been obvious to one of ordinary skill in the art, to modify the rails of Connors to include a breaking point / a weakened portion, as there is no reason / motivation to do so, and modifying the rails of Connors to include a weakened portion could render the device in operable for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771